Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims are objected to because of the following informalities:
Claim 33, line 7, “the priority access user device” should be “[the] a priority access user device”;
Claim 45, line 11, “the spectrum access system” should be “[the] a spectrum access system.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36, 40-42, 45-50 and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Indefiniteness due to a lack of antecedent basis may also arise when a claim includes a number of similarly worded structural elements and it is unclear whether the different recitations refer to the same or distinct elements. One of ordinary skill in the art 
	Claim 34, “a priority access user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 33.
	Claim 35, “a priority user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 33.
	Claim 35, “a priority access user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 33.
	Claim 36, “a priority user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 33.
	Claim 40, “a priority access user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 39.
	Claim 41, “a priority user.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 39.
	Claim 41, “a priority access user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 39.
	Claim 42, “a priority user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 39.
	Claims 45-50 recite in the claim 45, line 17, “the priority access user.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 45.
	Claim 46, “a priority access user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 45.

	Claim 47, “a priority access user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 45.
	Claim 48, “a priority user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 45.
	Claim 52, “a priority access user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 51.
	Claim 53, “a priority user device.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 51.
	Claim 53, “a priority access user.” It is unclear whether this limitation is referring to the priority access user device recited in the claim 51.
Allowable Subject Matter
Claims 33, 37-39, 43, 44 and 51 are allowed.
Claims 34-36, 40-42, 45-50, 52 and 53 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References were cited to illustrate the related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416